significant index no dollar_figure department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb i in re company union date pension_plan - the letter constitutes notice that your request of date for a ruling that the proposed amendment to the pension_plan described in exhibit b of that request is reasonable and provides only for de_minimis increases in pension_plan liabilities within the meaning of sec_401 of the internal_revenue_code the code and i of the employee_retirement_income_security_act_of_1974 erisa has been denied sec_401 of the code and section i of erisa provide that a_trust which is part of a plan to which that paragraph applies shall not constitute a qualified_trust under that section if an amendment to such plan is adopted while the employer is a debtor in a case under title united_states_code or similar federal or state law if such amendment increases liabilities of the plan by reason of i an increase in benefits ii any change in the accrual_of_benefits or iii any change in the rate at which benefits become nonforfeitable under the plan with respect to the employees of the debtor and such amendment is effective prior to the effective date of such employer's plan_of_reorganization so sec_401 of the code and section i a of erisa provide that that paragraph shall not apply to any plan amendment if the secretary determines that such amendment is reasonable and provides for only de_minimis increases in the liabilities of the plan with respect to employees of the debtor the information furnished indicates that the company entered into a collective bargaining agreement the agreement with the union that provides for special cash payments special cash payments to certain surviving spouses of deceased represented hourly pension_plan participants under the agreement the company has the option of making the special cash payments directly or amending the pension_plan to permit the payment of the special cash payments from the pension_plan the information furnished also indicates that the company filed voluntary petitions for reorganization under title of the united_states bankruptcy code on date and that the company expects that the pension_benefit_guaranty_corporation pbgc will soon initiate involuntary termination procedures the pbgc provided us with their views on this request and confirmed that such was the case the company has also indicated that the payment of the special cash payments by the pension_plan rather than directly by the company would have no material effect on the company’s prospects for recovery therefore it was tentatively concluded under these facts that an amendment to permit the payment of the special cash payments from the pension_plan was not reasonable within the meaning of sec_401 of the internal_revenue_code and i of erisa you were informed by telephone call of date of our tentative denial and were offered a conference of right you by telephone call of date declined our offer of a conference of right accordingly our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the manager employee_plans classification in a copy of this letter is also being sent to the manager employee_plans determinations in if you have any questions on this ruling letter please contact sincerely ate james e holland jr manager employee_plans technical
